Case 8:20-cv-00043-SB-ADS Document 190-34 Filed 05/14/21 Page 1 of 4 Page ID
                                 #:2833




Summary Judgment Ex. 4g

      Sklar Declaration                           Exhibit 7
Case 8:20-cv-00043-SB-ADS Document 190-34 Filed 05/14/21 Page 2 of 4 Page ID
                                 #:2834
Case 8:20-cv-00043-SB-ADS Document 190-34 Filed 05/14/21 Page 3 of 4 Page ID
                                 #:2835
Case 8:20-cv-00043-SB-ADS Document 190-34 Filed 05/14/21 Page 4 of 4 Page ID
                                 #:2836
